DETAILED ACTION
Applicant's arguments, filed 04/28/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 04/28/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1-3, 5-8, and 12-15.
Applicants have canceled claims 4, 9-11, and 16.
Claims 1-3, 5-8, and 12-15 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation – 35 USC § 112(f) – Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiver configured to receiver” in claim 1. 
This limitation is being interpreted as follows:
“A computer system including one or more processors, a memory, a user input device, a data communication bus, a user output device, and a storage device” as set forth in the 12/03/2018 specification on page 16, lines 17-20. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. Applicants have stated that the claimed element of “a receiver” should not be interpreted under 112(f) because applicant believes it is a structural element that is understood by a person having ordinary skill in the art. However, as drafted, the claim does not recite sufficient structure for performing the claimed function. The term receiver can have multiple different definitions within the art. Therefore, it is needed to look to the specification to find the structure of the claimed function. From the specification, the term receiver is being interpreted as part of the computer system and data communication bus disclosed in the specification filed 12/03/2018 on page 16, lines 17-20.
Claim Rejections - 35 USC § 112(a) – Withdrawn and Newly Applied Necessitated by Applicants Amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 12 introduces the subject matter of “a circuit configured to…”, however, a circuit is not shown in the drawings and a circuit configured to perform the claimed functions is not disclosed within the specification filed on 02/01/2021. Claims 13-15 are rejected due to their dependence from Claim 12. 
Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 04/28/2021, with respect to the 112(a) enablement requirement have been fully considered and are persuasive.  The claim rejection of Claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 112(b) – Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 04/28/2021, with respect to the 112(f) interpretation and 112(b) rejection have been fully considered and are persuasive. The applicant has argued that the claimed element of “a receiver” should not be interpreted under 112(f), therefore, the 112(b) rejection should not be applied. The element of “a receiver” is still being interpreted under 112(f), however, structure is found within the specification. The 112(b) rejection of Claims 1-16 has been withdrawn.
Claim Rejections - 35 USC § 101 – Maintained and Modified Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, and 12-15 are rejected
Regarding Claims 1-3, the limitation of processing the EMG data to detect the vEMG signal, as drafted, is a process that, under broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a receiver, a memory, and a processor, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the generic computer language, “detect the vEMG” in the context of this claim encompasses the user manually partitioning first data into first raw first data/second raw first data and portioning second data into first raw second data/second raw second data and manually calculating a difference of the data. If a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components like a receiver and a processor, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a receiver and a processor. The generic computer components are recited at a high-level of generality such that it amounts to no more than the collection of data, sectioning of data, and mere instructions to apply the exception using the generic computer components. Claims 2-4 recite the additional elements of EMG electrodes, FES electrodes, and additional steps of the processor. The EMG electrodes and FES electrodes are used for data collection and the additional steps of the processor of partitioning the data are mere instructions to apply the abstract idea and insignificant extra-solution activities. The additional elements do not integrate the abstract idea into a practical application because it 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are used for insignificant extra-solution activities like data gathering and mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Claims 1-3 are not patent eligible.
Regarding Claims 5-8, the limitation of processing the EMG data to detect the vEMG signal, as drafted, is a process that, under broadest reasonable interpretation covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting receiving data and cutting data, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer language, "detecting vEMG" in the context of this claim encompasses the user manually partitioning data into a plurality of first and second sections and calculating a first data difference and a second data difference. If a claim limitation, under it broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The generic computer elements are recited at a high-level of generality such that it amounts to no more than the collection of data and mere instructions to apply the exception using the generic 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial expectation. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of EMG electrodes and FES electrodes are used for the insignificant extra-solution activity of data gathering to be used by the judicial exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Claims 5-8 are not patent eligible.
Regarding Claims 12-15, the limitation of processing the EMG data to detect the vEMG signal, as drafted, is a process that, under broadest reasonable interpretation covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting an EMG electrode, an FES electrode, and a circuit, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the generic computer language, “detecting vEMG” in the context of the claim encompasses the user manually calculating a section (first data or second data) of data and manually calculating a difference (first data difference or second data difference) between the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of 
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an FES electrode, EMG electrodes, and a circuit. The circuit is recited at a high level such that it amounts to no more than mere instructions to apply the exception using the generic computer components. Claims 12-15 recite the additional elements of EMG electrodes, FES electrodes and additional steps of the circuit. The EMG electrodes and FES electrodes are used for data collection and the additional steps of the processor are mere instructions to apply the abstract idea and insignificant extra-solution activities. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements beyond the FES electrodes and EMG electrodes that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are used for insignificant extra-solution activities and mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Claims 12-15 are not patent eligible. 
Response to Arguments
Applicant's arguments filed 04/28/2021 on page 8 of the Remarks have been fully considered but they are not persuasive. 
The applicant states on page 8 that the claims do not recite an abstract idea. The examiner respectfully disagrees.  Under the broadest reasonable interpretation, the claims are directed to sectioning data into sections, calculating differences in the sections, and further calculating a difference between the difference data. With the aid of pen and paper, a person of ordinary skill in the art could reasonably section EMG data into sections, calculate a difference by subtracting the data for a first, second, third, and fourth data, and further calculate a difference by subtracting the difference data. The MPEP discloses that a claim recites mental process when the claim contains limitations that can practically be performed in the human mind. “Collecting information and analyzing it” where the analysis is recited at a high level of generality such that it could practically be performed within the human mind recites mental process, which is an abstract idea (see MPEP 2106.04(a)(2), III. Mental Processes). 
The applicant states on page 9 that the Office Action mailed on 02/01/2021 does not identify what abstract idea the claims are directed to. The examiner respectfully disagrees. The Office Action states that the claims are directed to an abstract idea, specifically a mental process (see page 8 of the Office Action mailed on 02/01/2021). The MPEP discloses that the abstract idea grouping includes mental processes (see MPEP 2106.04(a)).
The applicant states on page 9 that the claimed steps cannot be practically performed in the human mind. The examiner respectfully disagrees. As claimed, sectioning data and 
The applicant states on page 10 that the claims are directed to an improvement of technology, specifically no need for additional devices such as a blacking circuit and improving the detection of a vEMG signal. The examiner respectfully disagrees. The additional elements/combination of elements like a processor and a receiver have not integrated the exception into a practical application. The MPEP states that the acceleration of a process with increased speed or generating better data is not sufficient to show an improvement in computer functionality or an improvement within a technology (see MPEP 2106.05(a), I and II). Further, the claims are not directed to applying the judicial exception to effect a particular treatment or prophylaxis for a disease or a medical condition. 
Claim Rejections - 35 USC § 102 – Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 04/28/2021, with respect to the 102(a)(1) rejection of Claims 1-16 have been fully considered and are persuasive. The amendments introduced, filed 04/28/2021, include elements that are not explicitly disclosed or anticipated by Sennels et al. The 102(a)(1) rejection of claims 1-16 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-3, 5-8, and 12-15 appear allowable over the prior art of record. The prior art of record includes Sennels et al. (“Functional Neuromuscular Stimulation Controlled …”), which discloses a system for volitional electromyography detection by subtracting two frames of FES data to determine a volitional electromyography signal. However, Sennels fails to disclose, teach, or fairly suggest, a second pair of EMG electrodes, partitioning a second raw first data from a second period corresponding to a second FES, and calculating a second raw difference by subtracting the first raw second data from the second raw second data.
Claims 1-3, 5-8, and 12-15 are rejected under 35 USC § 101 for failing to integrate the judicial exception into a practical application. Claims 12-15 are also rejected under 35 USC § 112(a) for introducing “a circuit”, which is not discussed within the disclosure filed 12/03/2018. If rewritten to overcome these rejections, Claims 1-3, 5-8, and 12-15 appear to be allowable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791